DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are cancelled.
Claims 11-30 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 02/26/2021, with respect to claims 11, 16 and 20 have been fully considered and are persuasive in view of the new amendments to the claims, and further in view of the applicant’s initiated interview of 02/24/2021.
The rejections of claims 11, 16 and 20 have been withdrawn.

Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Shiota et al (US PAT 5229185) discloses a multi-layered speaker cover for covering a speaker, comprising: first, second and third layers, wherein the first layer is air-permeable.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: the second layer is a layer comprises an air impermeable material with a plurality of through-holes, wherein the plurality of through-holes partially cover an area of the second layer for reducing dynamic pressure; the third layer is a dimensionally stable foam layer: and the first layer and the third layer cover the plurality of through-holes from opposite sides of the second layer.

Claims 16 and 20 recite similarly allowable subject matter as claim 11, and they are thus allowed for the same reason as claim 11 above.

Claims 12-15 and 17-30 are allowed based on their respective dependency from one of Claims 11, 16 or 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.